          Case 19-12043-elf    Doc 89Filed 11/04/20 Entered 11/04/20 10:27:01           Desc Main
                                     Document Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       ANNA MARIE HORSTMAN



                              Debtor               Bankruptcy No. 19-12043-ELF



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




Date: November 4, 2020
                                       _________________________________
                                                   Eric L. Frank
                                                   Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
MICHAEL D. WARD ESQUIRE
1800 JFK BLVD
SUITE 300
PHILADELPHIA, PA 19103-


Debtor:
ANNA MARIE HORSTMAN

314 ROSEBERRY ST.,

PHILADELPHIA, PA 19148-
